 
DIRECTOR COMPENSATION PROGRAM UNDER THE
INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN
(Amended and Restated as of May 26, 2010)
 
The following provisions set forth the terms of the compensation program (the
"Program") for nonemployee directors of Intermec, Inc. (the "Company") under the
Intermec, Inc. 2008 Omnibus Incentive Plan (the "Plan").  The following terms
are intended to supplement, not alter or change, the provisions of the Plan, and
in the event of any inconsistency between the terms contained herein and in the
Plan, the Plan shall govern.  All capitalized terms that are not defined herein
shall be as defined in the Plan.
 
1.  
Eligibility

 
Each director of the Company elected or appointed to the Board who is not
otherwise an officer or employee of the Company or a Related Company (a
"Director") shall be eligible to receive the Awards set forth in the Program.
 
2.  
Option Grants

 
(a)           Timing and Number of Shares Subject to Option Grants
 
(i)           Annual Option Grants.  Immediately after the 2008 Annual Meeting
of Stockholders and at each Annual Meeting of Stockholders thereafter, each
Director shall automatically be granted a Nonqualified Stock Option to purchase
shares of Common Stock with a Black-Scholes value of $80,000, with any
fractional share rounded to the nearest whole share (0.5 to be rounded up)
(each, an "Annual Option Grant").
 
(ii)           Initial Option Grants.  Any person who becomes a Director at any
time of the year other than the date of the Annual Meeting of Stockholders shall
automatically be granted a Nonqualified Stock Option to purchase shares of
Common Stock for a pro rata portion of the value of the most recent preceding
Annual Option Grant, based on the time remaining in the one-year period
following the date of the previous Annual Meeting of Stockholders, such grant to
be effective on the date he or she becomes a Director (an "Initial Option
Grant").
 
(iii)           Makeup Option Grants.  Immediately after the 2008 Annual Meeting
of Stockholders, each Director shall automatically be granted a Nonqualified
Stock Option to purchase shares of Common Stock for a pro rata portion of the
value of the Annual Option Grant made on the same date, based on the time
between January 1, 2008 and the date of the 2008 Annual Meeting of Stockholders
(each, a "Makeup Option Grant").
 
(b)           Exercise Price of Options.
 
Annual Option Grants, Initial Option Grants and Makeup Option Grants shall have
a per share exercise price equal to the Fair Market Value of the Common Stock on
the Grant Date of the Option.
 
(c)           Option Vesting and Exercisability
 
Options granted at the Annual Meeting of Stockholders shall vest and become
exercisable in four equal installments (subject to adjustment for fractional
shares) on the first business day of each fiscal quarter of the Company,
beginning on the Grant Date.  Options granted on a day other than the date of
the Annual Meeting of Stockholders shall vest and become exercisable in equal
installments (subject to adjustment for fractional shares) on the Grant Date and
the first business day of each fiscal quarter of the Company, if any, that
occurs up to, and including, the first quarter of the year in which the next
Annual Meeting of Stockholders occurs.  Notwithstanding the forgoing, Makeup
Option Grants made pursuant to Section 1(a)(iii) shall vest and become
exercisable in three installments (subject to adjustment for fractional shares)
on the first business day of each fiscal quarter of the Company, beginning on
the Grant Date.  The first installment will be equal to one half of the Makeup
Option Grant; the second and third installments will be equal to one quarter of
the Makeup Option Grant.
 
(d)           Term of Options
 
Each Option shall expire seven years from the Grant Date thereof, but shall be
subject to earlier termination as follows:
 
(i)           In the event that a Director ceases to be a Director of the
Company for any reason other than the death of the Director, the unvested
portion of any Option granted to the Director shall terminate immediately, and
the vested portion of the option may be exercised by the Director only within
three years after the date he or she ceases to be a Director of the Company or
prior to the date on which the Option expires by its terms, whichever is
earlier.
 
(ii)           In the event of the death of a Director, the unvested portion of
any Option granted to the Director shall become fully vested and exercisable,
and the option may be exercised only within three years after the date of death
of the Director or prior to the date on which the Option expires by its terms,
whichever is earlier, by the personal representative of the Director's estate,
the person(s) to whom the Director's rights under the option have passed by will
or the applicable laws of descent and distribution, or any beneficiary
designated pursuant to Section 13 of the Plan.
 
(e)           Exercise of Options
 
Options shall be exercised by giving the required notice to the Company (or a
brokerage firm designated or approved by the Company), stating the number of
shares of Common Stock with respect to which the Option is being exercised,
accompanied by payment in full for such Common Stock, which payment may be, to
the extent permitted by applicable laws and regulations, in whole or in part,
(a) in cash or check; (b) by having the Company withhold shares of Common Stock
that would otherwise be issued on exercise of the Option that have an aggregate
Fair Market Value equal to the aggregate exercise price of the shares being
purchased under the Option; (d) by tendering (either actually or by attestation)
shares of Common Stock owned by the Director that have an aggregate Fair Market
Value equal to the aggregate exercise price of the shares being purchased under
the Option; (e) if and so long as the Common Stock is registered under the
Exchange Act, by delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker, to promptly deliver to the Company the
amount of proceeds to pay the exercise price, all in accordance with the
regulations of the Federal Reserve Board.
 
 
 
 
 
 
3.           Restricted Deferred Stock Unit Grants
 
(a)           Timing and Number of Restricted Deferred Stock Units
 
(i)           Annual Restricted Deferred Stock Unit Grants.  Immediately after
the 2008 Annual Meeting of Stockholders, and at each Annual Meeting of
Stockholders thereafter, each Director shall automatically be granted restricted
deferred stock units with a value of $80,000, based on the Fair Market Value of
the Common Stock on the Grant Date, with any fractional share rounded to the
nearest whole share (0.5 to be rounded up) (each, an "Annual Restricted Deferred
Stock Unit Grant"); provided, that any person who becomes a Director at any time
of the year other than the date of the Annual Meeting of Stockholders shall
receive a pro rata portion of the value of the most recent preceding Annual
Restricted Deferred Stock Unit Grant, based on the time remaining in the
one-year period following the date of the previous Annual Meeting of
Stockholders, such grant to be effective on the date he or she becomes a
Director.
 
(ii)           Makeup Restricted Deferred Stock Unit Grant.  Immediately after
the 2008 Annual Meeting of Stockholders, each Director shall automatically
receive a pro rata portion of the value of the Annual Restricted Deferred Stock
Unit Grant made on the same date, based on the time between January 1, 2008 and
the date of the 2008 Annual Meeting of Stockholders.
 
(b)           Mandatory Deferrals of Restricted Deferred Stock Units
 
All restricted deferred stock unit grants that Directors are entitled to receive
under the Program shall automatically be deferred into and shall be subject to
the terms and conditions of the Company's Director Deferred Compensation Plan or
any similar successor plan thereto (the "Deferred Compensation Plan").
 
(c)           Vesting of Restricted Deferred Stock Units
 
All restricted deferred stock unit awards granted under the Program shall be
fully vested as of the date of the next Annual Meeting of Stockholders following
the Grant Date, assuming the Director's continued service on the Board during
such period.  In the event of a Director's termination of service prior to the
vesting of restricted deferred stock units, such units shall automatically be
forfeited to the Company.
 
4.           Terms and Conditions of Payment of Fees
 
(a)           Retainer Fees
 
There shall automatically be granted each year to each Director retainer fees of
$40,000.  In addition, a non-executive Director serving as Chairman of the Board
shall be paid an additional retainer of $150,000 for the twelve month period
ending June 30, 2008 and $120,000 for the twelve month period thereafter ending
June 30, 2009.  During each of the foregoing periods, this additional retainer
payable to the Chairman of the Board shall automatically be deferred into a
stock account under the Deferred Compensation Plan.  After June 30, 2009, a
non-executive Director serving as Chairman of the Board shall be paid an
additional annual retainer of $80,000.  In addition, the Chairs of the Audit and
Compliance Committee, Compensation Committee and Governance and Nominating
Committee shall each be paid an additional annual retainer of $15,000, $10,000
and $10,000, respectively; provided that, during the period July 1, 2007 through
June 30, 2009, the Chairman of the Board, when also acting in the capacity of
the Chair of the Governance and Nominating Committee, shall not receive any
additional retainer..  For the avoidance of doubt, after June 30, 2009, the
Chairman of the Board, when also acting in the capacity of the Chair of the
Governance and Nominating Committee, shall also be eligible to receive the
additional retainer for his or her service as Chair of such Committee.
 
(b)           Meeting Fees
 
Each Director shall automatically receive an attendance fee of $2,000 for his or
her attendance at the following meetings:
 
(i) each physical or telephonic meeting of a committee of the Board of which
that Director is a member;
 
(ii) each physical or telephonic meeting of the Board; and
 
(iii) each special meeting, physical or telephonic, of a committee of the Board
of which that Director is not a member, if his or her attendance is required for
the business of such meeting.
 
(c)           Payment of Fees
 
Except as otherwise set forth above, all retainer fees and meeting fees shall be
paid in cash quarterly, after the end of the quarter in which
earned.  Notwithstanding the foregoing and except as otherwise set forth above,
Directors may elect to receive any retainer fees and meeting fees in shares of
Common Stock in accordance with Section 4(d) below or may defer retainer fees
and meeting fees into cash or stock accounts under the Deferred Compensation
Plan.
 
 
 
 
 
 
(d)           Share Election and Issuance of Shares
 
(i)           Share Election.  A Director may make a share election ("Share
Election") to receive in the form of Common Stock all of his or her retainer
fees or meeting fees earned in each calendar year that are otherwise payable in
cash.  The shares of Common Stock (and cash in lieu of fractional shares)
issuable pursuant to a Share Election shall be issued quarterly in accordance
with Section 4(d)(ii).  The Share Election must be in writing and delivered to
the Secretary of the Company on or prior to December 31 of the calendar year
preceding the calendar year in which the applicable retainer fees or meeting
fees are to be earned; provided, however, that any Director who commences
service on the Board on or subsequent to January 1 of a calendar year may make a
Share Election during the 30-day period immediately following the commencement
of his or her directorship.  A Share Election, once made, shall be irrevocable
for the calendar year with respect to which it is made and shall remain in
effect for future calendar years, unless revoked in writing or modified by a
subsequent Share Election with respect to future calendar years.  Such
subsequent Share Election must be made on or prior to December 31 of the
calendar year preceding the calendar year in which such revocation shall take
effect and in accordance with the provisions hereof.
 
(ii)           Issuance of Shares.  Shares of Common Stock issuable to a
Director pursuant to this Section 4 shall be issued to such Director on the
first business day following the end of each calendar quarter.  The total number
of shares of Common Stock to be issued shall be determined by dividing (x) the
dollar amount of the Director's retainer fees and meeting fees for the preceding
calendar quarter to which a Share Election applies by (y) the Fair Market Value
of the Common Stock on the date such retainer fees or meeting fees would
otherwise have been paid in cash.  In no event shall the Company be required to
issue fractional shares.  In the event that a fractional share of Common Stock
would otherwise be required to be issued, an amount in lieu thereof shall be
paid in cash based on the Fair Market Value of such fractional share on the last
business day of the preceding calendar quarter.
 
5.           Change of Control
 
Upon a Change of Control, (a) all Options outstanding as of the date of such
Change of Control, and which are not then exercisable and vested, shall
immediately become fully exercisable and vested; (b) the restrictions applicable
to any restricted deferred stock unit grants shall lapse, and such restricted
deferred stock unit grants shall become free of all restrictions and become
fully vested and transferable; and (c) fees earned in respect of the calendar
quarter in which the Change of Control occurs shall be paid in cash as soon as
practicable.
 
6.           Amendment
 
The Board may amend the provisions contained herein in such respects as it deems
advisable.  Any such amendment shall not, without the consent of the Director,
impair or diminish any rights of a Director or any rights of the Company under
an Award.
 
Provisions of the Plan (including any amendments) not discussed above, to the
extent applicable to Directors, shall continue to govern the terms and
conditions of Awards granted to Directors.
 
 
ADDENDA TO THE DIRECTOR COMPENSATION PROGRAM UNDER THE
 
INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN
 
AMENDMENT NO. 1
 
The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the "Program") is hereby amended by adding the following
addendum:
 
Notwithstanding any other provision in the Program to the contrary, all retainer
and meeting fees payable pursuant to the Program for services performed during
the twelve-month period ending December 31, 2009 shall be reduced by ten
percent.
 
In all other respects, the Program is hereby ratified and confirmed.  The
effective date of this amendment is January 1, 2009.
 
AMENDMENT NO. 2
 
The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the "Program") is hereby amended by adding the following
addendum:
 
Notwithstanding any other provision in the Program to the contrary, the value of
the Annual Option Grants made at the May 27, 2009 Annual Meeting of Stockholders
in accordance with Section 2(a)(i) of the Program shall be $60,000, and the
value of the Annual Restricted Deferred Stock Unit Grants made at the May 27,
2009 Annual Meeting of Stockholders in accordance with Section 3(a)(i) of the
Program shall be $60,000.
 
In all other respects, the Program is hereby ratified and confirmed.  The
effective date of this amendment is May 26, 2009.
 
                         AMENDMENT NO. 3
 
The terms of AMENDMENT NO. 3, which was adopted July 16, 2009, are reflected in
the restated document.
 
 
AMENDMENT NO. 4
 
The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the "Program") is hereby amended by adding the following
addendum:
 
Notwithstanding any other provision in the Program to the contrary, the value of
the Annual Option Grants made at the May 26, 2010 Annual Meeting of Stockholders
in accordance with Section 2(a)(i) of the Program shall be $20,000.
 
In all other respects, the Program is hereby ratified and confirmed.  The
effective date of this amendment is May 26, 2010.

